Citation Nr: 0533284	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear with infections, deterioration of the ear drum and 
bone structure, with loss of balance, dizziness, and 
blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The veteran was scheduled to give testimony at a Travel Board 
hearing in November 2004 at the Nashville RO.  In October 
2004, the veteran contacted the RO to cancel the hearing.  At 
that time, he also withdrew his hearing request and asked 
that the appeal be forwarded to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that to rebut the 
presumption of soundness, clear and unmistakable evidence 
must demonstrate both a preexisting condition and a lack of 
in-service aggravation.  If that presumption is not rebutted, 
the claim is one for service connection, rather than for 
aggravation of a pre-existing disability.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  

In February 2005, the Board remanded the claim to afford the 
veteran a VA examination.  At that time, it was also 
requested that the examiner render an opinion as to whether 
there was clear and unmistakable evidence that the veteran 
had a preexisting left ear disability, and if so, whether 
that disability underwent a permanent increase in severity. 

The veteran underwent said examination in April 2005.  The 
examiner indicated that it would be highly unlikely that the 
degree of ear disease found in late December 1969 and early 
January 1970 would have occurred in less than the 30 days 
time that the veteran had been in service.  He added, 
however, that to comment on whether the disability underwent 
a permanent increase would be resorting to mere speculation.

The Board finds that the opinion with regard to the 
unlikeliness of incurring that degree of ear disease so 
quickly, coupled with the veteran's stated history upon 
examination in December 1969 that he had a 6 year history of 
left ear drainage, constitutes clear and unmistakable 
evidence that the veteran had a preexisting ear disability.

However, service medical records also reveal that while the 
veteran's hearing acuity was tested as essentially normal in 
December 1969, when it was again tested in January 1970, his 
left ear acuity was dramatically reduced.  Thus, given the 
evidence of an increase in symptoms during service, there is 
no clear and unmistakable evidence of a lack of in-service 
aggravation.  Therefore, the claim is one for service 
connection.

In order to establish service connection, there must be 
medical evidence of a current disability; medical evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In that vein, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  

In this case, the record indicates that the current 
disability may be associated with the in-service ear disease.  
The veteran carries essentially the same diagnosis today as 
he did in 1969 while in service.  Thus, a medical opinion 
referable to nexus is required.

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2. The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the April 2005 VA audio 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that the veteran's current 
left ear disability is related to the 
chronic left ear otitis media with an attic 
retraction and cholesteatoma, for which he 
was treated in service.  Specific attention 
is invited to the December 1969 record of 
treatment in the service medical records 
envelope.  A complete rationale for any 
opinion offered is requested.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


